     Case 2:19-cv-00019-KJM-EFB Document 51 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    RICHARD GIDDENS,                                 No. 2:19-cv-0019-KJM-EFB PS
13                       Plaintiff,
14            v.                                       ORDER
15    SOLANO COUNTY, et al.,
16                       Defendants.
17

18           On May 14, 2020, the magistrate judge filed findings and recommendations, which were

19   served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed.

21           The court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

23   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

24   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

25   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

26   supported by the record and by the proper analysis.

27   /////

28   /////
     Case 2:19-cv-00019-KJM-EFB Document 51 Filed 09/30/20 Page 2 of 2

 1         Accordingly, IT IS ORDERED that:
 2         1. The Findings and Recommendations filed May 14, 2020, are ADOPTED; and
 3         2. This action is DISMISSED for failure to state a claim as set forth in the court’s
 4            March 11, 2020 order. ECF No. 48; see ECF No. 47.
 5   DATED: September 30, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
